Citation Nr: 0424438	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  99-07 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for Ehlers-Danlos 
syndrome.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease (DDD) and osteoarthritis of the 
cervical spine, previously evaluated as myositis of the back 
muscles.

3.  Entitlement to an evaluation in excess of 20 percent for 
(DDD) and osteoarthritis of the lumbar spine, previously 
evaluated as myositis of the back muscles.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1967 to May 
1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
the action requested in its remand of September 2002 has been 
accomplished to the extent possible, and that the issue of 
entitlement to service connection for Ehlers-Danlos syndrome 
is ready for final appellate review.  The Board further 
finds, however, that as a result of the Board's decision to 
grant service connection for Ehlers-Danlos syndrome, it will 
be necessary to remand the remaining issues on appeal since 
the rating for the newly service-connected disability may 
have an impact on the current ratings assigned for DDD and 
osteoarthritis of the cervical spine and DDD and 
osteoarthritis of the lumbar spine.  Although the Board notes 
that the regional office (RO) has taken the position that the 
veteran did not file a timely appeal to the October 2003 
supplemental statement of the case's denial of the claim for 
service connection for Ehlers-Danlos syndrome, the Board 
finds that correspondence received from the veteran in 
December 2003 that includes a photocopy of the October 2003 
supplemental statement of the case can be construed as an 
appeal of that determination.  Therefore, the Board finds 
that it has jurisdiction to consider this issue.

The issues of entitlement to increased ratings for DDD and 
osteoarthritis of the cervical spine and DDD and 
osteoarthritis of the lumbar spine will be more fully 
addressed in the REMAND portion of the decision below and are 
REMANDED to the regional office (RO) via the Appeals 
Management Center (AMC), in Washington, DC.

The Board further notes that the veteran has raised claims 
that prior rating decisions contain clear and unmistakable 
error (CUE) with respect to their failure to recognize that 
his symptoms were consistent with Ehlers-Danlos syndrome and 
for other reasons, but none of these claims has been 
adjudicated by the RO and are therefore not appropriate 
subjects for current appellate review.  Similarly, claims for 
a total disability rating based on individual unemployability 
and the issue of the propriety of the amount of a retroactive 
payment relating to the recent assignment of increased 
ratings for DDD and osteoarthritis of the cervical and lumbar 
spine have also not been developed for current appellate 
consideration.  

Finally, the Board observes that although the RO apparently 
took the position that a claim for service connection for 
ankle, knee, and shoulder disorders as secondary to Ehlers-
Danlos syndrome was withdrawn by the veteran in February 
2004, the Board finds that this is not entirely clear from 
the record.  Consequently, as a result of the Board's 
decision to grant service connection for Ehlers-Danlos 
syndrome, this issue is referred to the RO for further 
clarification and/or adjudication.


FINDING OF FACT

Ehlers-Danlos syndrome was aggravated during active service.


CONCLUSION OF LAW

Ehlers-Danlos syndrome was aggravated during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.306(a) 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that while Department of 
Veterans Affairs (VA) may not have been in complete 
compliance with the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA) 
with respect to the veteran's claim, as a result of the 
decision to grant service connection for Ehlers-Danlos 
syndrome, any failure to notify and/or develop the claim 
under the VCAA cannot be considered prejudicial to the 
veteran.  Accordingly, the Board finds that remand of this 
issue for further action under the VCAA is not warranted.

The service medical records do not refer to complaints or 
treatment for Ehlers-Danlos syndrome.  They do, however, 
reflect episodes of treatment for neck and groin pain.

In addition, the first post-service evidence of a diagnosis 
of Ehlers-Danlos syndrome is contained within a VA treatment 
record dated in November 1997.  

During the veteran's hearing before the Board in December 
2000, the veteran stated that he had the same back symptoms 
today that he had while in service (transcript (T.) at p. 7).  

An April 2002 VA medical statement from Dr. W. reflects his 
opinion that lifting and stress on joints that occurred 
during the veteran's military service more likely than not 
contributed to the veteran's DDD, chronic low back pain, and 
other arthralgias, and that had there been a correct 
diagnosis of Ehlers-Danlos syndrome when the veteran entered 
service, it would have been recommended that he avoid 
activities that produced stress on his joints, including 
activities connected with basic training and regular military 
duties.  Dr. W. also believed that the previous diagnosis of 
myositis was incorrect.

The RO also recently afforded the veteran with a VA 
examination in July 2003, after which the examiner offered 
various opinions regarding the veteran's Ehlers-Danlos 
syndrome and the etiology of various symptoms related to this 
disability.  The examiner reviewed the veteran's service 
medical records, and noted that while the veteran had no 
significant trauma during his course of service, he had 
multiple complaints of back pain, at one point was put in a 
neck brace, complained of groin pain, and was evaluated for 
possible hernia.  He further noted that Ehlers-Danlos 
syndrome was not diagnosed until 1998.  The veteran currently 
complained of chronic joint aches, most especially in the 
left shoulder, left knee, and low back.  He also indicated 
that he suffered from chronic fatigue and had been previously 
treated for depression.  The veteran denied any neurologic 
symptoms.  This examiner also reviewed the letter of VA 
physician, Dr. W., dated in April 2002, in which Dr. W. 
opined that the lifting and stress on joints that occurred 
during the veteran's military service more likely than not 
contributed to his DDD, chronic low back pain, and other 
arthralgias, and that had there been a correct diagnosis of 
Ehlers-Danlos syndrome at the time of the veteran's entry 
into service, it would have been recommended that he avoid 
activities that produced stress on his joints, including 
activities connected with basic training and regular military 
duties.  The examiner further noted that Dr. W. disagreed 
with the diagnosis of myositis.

The July 2003 VA examination revealed diagnoses of DDD and 
osteoarthritis of the cervical, thoracic, and lumbar spines, 
minimal functional impairment of the cervical spine secondary 
to DDD and osteoarthritis of the cervical, thoracic, and 
lumbar spines, moderate functional impairment of the lumbar 
spine secondary to DDD and osteoarthritis of the cervical, 
thoracic, and lumbar spines, most significant in flexion of 
the lumbar spine, and Ehlers-Danlos syndrome, undiagnosed 
until 1998, but existing since the veteran's birth.  The July 
2003 VA examiner opined that while the veteran's Ehlers-
Danlos syndrome was a congenital and likely genetically 
linked syndrome and condition, it was as likely as not that 
the term of military service which included physical exercise 
and physical labor significantly contributed to the current 
back condition.  The examiner discussed the case with Dr. W. 
who reiterated his opinion noted previously, noted that he 
was trained as both a rheumatologist and medical geneticist, 
and again stated that had there been a proper diagnosis in 
service, the veteran would have been placed on a medical 
profile that would have prohibited activities that placed 
stress on the joints.  In conclusion, the July 2003 VA 
examiner indicated that one could safely surmise that the 
diagnosis of myositis was always incorrect and that the 
service-connected back condition should currently be 
DDD/osteoarthritis of the cervical, thoracic and lumbar 
spines resulting from military aggravation of preexisting 
congenital Ehlers-Danlos syndrome.


II.  Analysis

The Board has reviewed the evidence of record and notes that 
the veteran is currently suffering from Ehlers-Danlos 
syndrome, and that the condition preexisted his entry into 
the service.  The Board further notes that the RO has now 
correctly recognized that the previous diagnosis of the 
veteran's service-connected myositis of the back muscles was 
incorrect and pursuant to recent pertinent medical opinion 
has now identified the veteran's service-connected back 
disability to include DDD and osteoarthritis of the cervical 
and lumbar spine and has assigned ratings for the cervical 
and lumbar spine.  

However, the Board does not agree with the RO's determination 
to service connect DDD and osteoarthritis of the cervical and 
lumbar spine, but deny service connection for Ehlers-Danlos 
syndrome.  It is the Board's position that once the July 2003 
examiner (and Dr. W. in April 2002) determined that 
aggravation of Ehlers-Danlos syndrome during service resulted 
in additional disability beyond the usual process of the 
disease, the disease was subject to service connection, not 
just the manifestations of that disease.  To do otherwise, 
would be to connect disabilities to service based on a 
relationship to disability which itself is not related to 
service.  Here, while the evidence demonstrates that Ehlers-
Danlos syndrome preexisted service, competent medical 
evidence has also shown that it was aggravated by service, 
and Ehlers-Danlos syndrome is therefore entitled to service 
connection as if incurred during service.  The Board also 
finds that it would be unreasonable to expect a claimant to 
have to demonstrate nexus evidence for each joint of the 
body. 

The Board further notes that there is no opinion of record 
that contradicts the opinions of the July 2003 VA examiner or 
Dr. W.  There is also no medical opinion that opines that any 
in-service increase in disability was due to the natural 
progress of the disease.  38 C.F.R. § 3.306 (2003).  

Moreover, the Board observes that while service connection 
may not be granted for congenital or developmental defects 
under 38 C.F.R. § 3.303(c) and 4.9 (2003), service connection 
may be granted for congenital or developmental diseases.  See 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  As noted in 
VAOPGCPREC 82-90, a developmental disease would be considered 
capable of deteriorating, and if the congenital or 
developmental condition is a disease, the presumption of 
sound condition, 38 U.S.C.A. § 1111 (West 2002), and the 
presumption of aggravation, 38 U.S.C.A. § 1153 (West 2002), 
apply.  Here, since the evidence of record indicates that the 
veteran's condition is capable of deteriorating, the Board 
finds that it is a congenital disease.  The question would 
then be whether the disease preexisted service, and if so, 
whether it was aggravated in service.  In this regard, as was 
noted above, the Board has found that although this condition 
preexisted service, uncontroverted medical opinion has 
established that the veteran's Ehlers-Danlos syndrome was 
aggravated during service.  

Accordingly, based on all of the foregoing, the Board finds 
that service connection for Ehlers-Danlos syndrome has been 
established by way of aggravation during service and that 
service connection for such disability is therefore 
warranted.


ORDER

The claim for service connection for Ehlers-Danlos syndrome 
is granted.


REMAND

Having determined that service connection for Ehlers-Danlos 
syndrome is warranted without limitation, the Board notes 
that the rating or ratings that will be assigned for 
additional symptoms related to Ehlers-Danlos syndrome may 
have an impact on the current ratings assigned for DDD and 
osteoarthritis of the cervical spine and DDD and 
osteoarthritis of the lumbar spine.  Harris v. Derwinski, 1 
Vet. App. (1991).  Therefore, the Board finds that it is 
necessary to remand the remaining issues of entitlement to 
evaluations in excess of 20 percent for DDD and 
osteoarthritis of the cervical and lumbar spine for further 
adjudication following the assignment of the rating or 
ratings that will result from the Board's decision to grant 
service connection for Ehlers-Danlos syndrome.  

Accordingly, this case is REMANDED for the following actions:

Following the assignment of a rating or 
ratings arising out of the service 
connection for Ehlers-Danlos syndrome, 
the issues of entitlement to an increased 
rating for DDD and osteoarthritis of the 
cervical and lumbar spine should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



